Exhibit 3.1 NEW YORK MORTGAGE TRUST, INC. ARTICLES SUPPLEMENTARY 7.75% SeriesB Cumulative Redeemable Preferred Stock New York Mortgage Trust, Inc., a Maryland corporation (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST : Under the power contained in Article VI of the charter of the Corporation (the “Charter”), the Board of Directors (the”Board”) by duly adopted resolutions classified and designated 2,550,000 shares of authorized but unissued Preferred Stock (as defined in the Charter) as shares of Series B Preferred Stock (as defined in the Articles Supplementary dated May 31, 2013 (the “Series B Articles Supplementary”)), with the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends and other distributions, qualifications and terms and conditions of redemption of the Series B Preferred Stock set forth in the Series B Articles Supplementary. SECOND : After giving effect to the classification and designation of the additional shares of Series B Preferred Stock set forth herein, the Corporation has authority to issue 6,000,000 shares of Series B Preferred Stock. THIRD : These Articles Supplementary have been approved by the Board of Directors of the Corporation in the manner and by the vote required by law. FOURTH : The undersigned acknowledges these Articles Supplementary to be the corporate act of the Corporation and as to all matters or facts required to be verified under oath, the undersigned acknowledges that to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to be executed in its name and on its behalf by its Chief Executive Officer and President and attested to by its Vice President and Secretary on this 20th day of March, 2015. ATTEST: New York Mortgage Trust, Inc. By: /s/ Nathan R. Reese By: /s/ Steven R. Mumma Name: Nathan R. Reese Name: Steven R. Mumma Title: Vice President and Secretary Title: Chief Executive Officer and President
